Citation Nr: 0404882	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-09 799	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
degenerative arthritis of the cervical spine.

2.  Entitlement to service connection for charley 
horses/muscle cramps of the legs and thighs, including 
secondary to the degenerative arthritis of the cervical 
spine.

3.  Entitlement to an increased (compensable) rating for a 
scar on the left thumb.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran served on active duty from September 1940 to 
February 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine.

The veteran had a videoconference hearing in September 2003 
before the undersigned Veterans Law Judge (VLJ) of the Board.

In addition to the claims currently before the Board, the 
veteran also alleges he is entitled to service connection for 
disabilities involving his shoulder, low back and ankles.  
Since, however, these additional claims have not been 
adjudicated by the RO, much less denied and timely appealed, 
they are referred there for appropriate development and 
consideration.  The Board does not presently have 
jurisdiction to consider them.  See 38 C.F.R. § 20.200 
(2003).


FINDINGS OF FACT

1.  The veteran has been notified of the type of evidence 
needed to support his claims, and of whose responsibility-
his or VA's, it is for obtaining this supporting evidence, 
and all evidence relevant to his claims has been obtained.

2.  In July 1975 and December 1975, the RO denied the 
veteran's claim for service connection for degenerative 
arthritis of the cervical spine (back condition); in July 
1975 and December 1975, the RO sent him letters notifying him 
of those decisions and apprising him of his procedural and 
appellate rights.  He did not file a timely appeal of either 
decision.

3.  The additional medical and other evidence that has been 
submitted or otherwise obtained since the RO's December 1975 
decision is either duplicative of the evidence that was on 
file when that decision was issued, or does not suggest 
the veteran has a cervical spine disability as a result of 
his service in the military.

4.  There is no competent medical evidence of record 
indicating the veteran has charley horses/muscle cramps of 
the legs and thighs attributable to service.

5.  The scar on the veteran's left thumb is essentially 
asymptomatic; it is not depressed or otherwise manifested by 
tissue loss, tenderness, adherence to the underlying tissue, 
ulceration, inflammation, edema, or limitation of function.


CONCLUSIONS OF LAW

1.  The July 1975 and December 1975 decisions denying the 
claim for service connection for a back condition are final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2003).

2.  New and material evidence has not been submitted since 
the December 1975 decision to reopen this claim for a 
cervical spine disorder.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2003).

3.  Charley horses/muscle cramps of the legs and thighs were 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

4.  The schedular criteria are not met for a rating higher 
than 0 percent for the service-connected scar of the left 
thumb.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Codes 7804, 7805 (2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, during the pendency of the appeal, the 
VCAA was signed into law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA has been codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
the implementing regulations are codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  The Board will 
assume for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations, to 
include the notice and duty to assist provisions, are 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b).  See, too, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).  The RO sent such information to the veteran prior 
to its decision in March 2002.  See Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004).

In October 2001, the RO sent the veteran a letter 
specifically informing him of the evidence and information 
necessary to substantiate his claims, the information and 
evidence that he should submit personally, and the assistance 
that VA would provide in obtaining evidence and information 
in support of his claims-if identified.  38 U.S.C.A. 
§ 5103(a); see also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  In January 2001, the RO sent the veteran a 
letter specifically informing him of the evidence and 
information necessary to substantiate his claim based on new 
and material evidence.  The February 2003 statement of the 
case informed him of the VCAA.  The undersigned Veterans Law 
Judge also informed him of the requirements of the VCAA 
during his videoconference hearing.

Arthritis of the Cervical Spine

In July 1975, the RO denied service connection for 
degenerative arthritis of the cervical spine (claimed as a 
back condition) because the condition was not shown in 
service.  In reaching this decision, the RO considered the 
veteran's service medical records which were negative for any 
spinal condition.  In October 1975, the veteran claimed that 
he was involved in a motor vehicle accident.  He also 
submitted the statements of three fellow servicemen who also 
reported that the veteran was involved in a motor vehicle 
accident in service and was hospitalized.  The veteran's 
representative stated that the medical records/sick book from 
the veteran's unit, Battery G, 240 CAC stationed at Fort 
Williams and Fort Levett, Maine should be obtained.  The RO 
prepared a request for information in November 1975 
requesting any medical records from Battery G, 240 CAC 
stationed at Fort Williams and Fort Levett, Maine, pertaining 
to the veteran.  The additional service medical records 
obtained were negative for any back condition.  Current 
medical records diagnosed the veteran with degenerative 
arthritis of the cervical spine.  In December 1975, the RO 
again denied service connection for the back condition, as 
the veteran's service medical records were negative for any 
back condition.  

The RO notified the veteran of these decisions and of his 
appellate rights in letters sent in July 1975 and December 
1975.  He did not appeal, however.  

Since the veteran did not timely appeal the RO's decision, it 
became final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.200, 20.1103.  Furthermore, because he did not appeal that 
decision, this, in turn, means there must be new and material 
evidence during the years since to reopen his claim and 
warrant further consideration of it on a de novo basis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the RO's December 1975 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  And if the 
Board finds that no such evidence has been submitted, the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id., at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
However, when determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a); and third, 
if the claim is well grounded, VA may proceed to evaluate the 
merits of the claim after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc) and Winters v. West, 
12 Vet. App. 203 (1999) (en banc).



Since, however, the well-grounded requirement has been 
totally eliminated by the VCAA, the Board need only consider 
whether new and material evidence has been submitted to 
reopen the claim and, if so, may proceed directly to 
adjudicate it on the full merits assuming the VCAA notice and 
duty to assist requirements have been satisfied.  Cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also Fossie v. West, 
12 Vet. App. 1 (1998).

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
was recently revised to define "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  

Service connection may be established for disability 
resulting from a personal injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

The veteran and his representative contend that he currently 
suffers from a cervical spine condition caused by a motor 
vehicle accident that occurred in service.  But the 
additional evidence received since the RO's December 1975 
decision does not contain any information attributing any 
current condition involving the cervical spine to service or 
to a putative in-service accident.  And the records that are 
irrelevant to this condition obviously are not material, even 
if new.

The various statements from the veteran and his 
representative are not new because they merely reiterate 
allegations previously made-that the veteran has a current 
cervical spine disability attributable to an in-service motor 
vehicle accident.  See Reid v. Derwinski, 2 Vet. App. 312 
(1992).  But the RO already considered this very same 
allegation prior to denying the claim in July 1975 and 
December 1975.  And even if, per chance, their allegation was 
new (which, again, it is not), it still would not be material 
because, as laypersons, they do not have the necessary 
medical training or expertise to give a competent opinion on 
medical causation.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Since none of the evidence submitted since the RO's December 
1975 decision competently demonstrates a nexus between a 
current cervical spine condition and service-specifically, a 
motor vehicle accident, none of the evidence is both new and 
material.  That being the case, the claim cannot be reopened.  
See Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding 
v. Brown, 10 Vet. App. 6, 11 (1996).

The Board notes that the veteran and his attorney stated at 
the videoconference hearing that a physician has attributed 
the veteran's current cervical spine condition to service.  
The undersigned Veterans Law Judge asked them if they would 
submit the evidence or whether the VA would obtain the 
evidence after the appropriate medical releases were 
completed.  The attorney stated that they would submit the 
evidence.  But no such evidence has been submitted.  

The VCAA does not totally eliminate the veteran's personal 
responsibility of assisting VA as best he can by providing 
information that is necessary to obtain relevant medical or 
other evidence-including, as pertains to this particular 
appeal, the medical reports supposedly linking the veteran's 
current cervical spine condition to his service.  See, e.g., 
Wood v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991) (duty to assist is 
not a "one-way" street).  The VA can only do so much to help 
him substantiate his allegation.  And when, as here, he has 
failed to cooperate with VA's efforts to obtain additional 
medical evidence concerning his case, there quite simply is 
nothing more that can be done.  So this, in turn, means the 
Board's decision to go ahead and decide his appeal is not 
unduly prejudicial.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Therefore, the Board is satisfied that the RO has 
complied with duty to assist and the notification 
requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

Charley Horses/Muscle Spasms of the Legs and Thighs

The veteran claims he has charley horses/muscle spasms of the 
legs and thighs from his putative in-service motor vehicle 
accident.  His service medical records are negative for any 
leg or thigh condition.  

Without a pathology to which his charley horses/muscle spasms 
can be attributed, there is no basis to find a disability for 
which service connection may be granted.  See generally, 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Congress specifically limited entitlement to service 
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim." Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

As noted above, the veteran and his attorney stated they 
would submit additional evidence to support the claim, 
however, they have not done so.  So this, in turn, means the 
Board's decision to go ahead and decide his appeal is not 
unduly prejudicial.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Therefore, the Board is satisfied that the RO has 
complied with duty to assist and the notification 
requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In short, there is no competent evidence to support the 
veteran's lay assertions that he has a disability due to 
injury or disease incurred in service.  Although this is 
his belief, sincere as it may be, he is a layperson and as 
such is not competent to establish a medical diagnosis or 
show medical etiology merely by his own assertions; such 
matters require medical expertise. 38 C.F.R. § 3.159(a)(1).  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

For the reasons discussed above, the preponderance of the 
evidence is against the claim, so the benefit-of-the-doubt 
doctrine does not apply and the appeal must be denied.  38 
C.F.R. § 4.3; see also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1991). 

The Rating for the Service-Connected Scar on the Left Thumb

An August 1958 rating decision granted service connection for 
a scar on the veteran's left thumb and assigned a 
noncompensable (i.e., 0 percent) rating.  

In September 2001, the veteran requested an increased rating 
for this scar.  

A VA scars examination was conducted in February 2002.  The 
examiner noted that the veteran insisted that he obtain 
service connection for disabilities of the shoulder back and 
ankles, and wished to be examined for these conditions.  The 
examiner informed the veteran that the examination in 
question was limited to his left thumb.  The examiner stated 
the veteran proceeded to leave.  The examiner noted he made a 
brief examination of the left thumb and could not identify 
any scar and there did not appear to have been any limitation 
of motion of the thumb.  The assessment was scar of the left 
thumb, essentially unchanged.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  When an unlisted condition is 
encountered, it is permissible to rate it under a closely 
related disease or injury.  38 C.F.R. § 4.20.  Where the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a no-percent evaluation, a no-
percent evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.  

Regarding the claim for a higher, i.e., compensable rating 
for the residuals of the scar on the left thumb, only the 
current level of functional impairment is of primary 
importance since the veteran is requesting an increased 
rating for an already established service-connected 
disability.  See Francisco v. Brown, 7 Vet. App. 55 58 
(1994).  

The veteran contends the residuals of the scar of the left 
thumb are more severe than 0 percent disabling, thereby 
warranting a higher rating.

The final rules updating the portion of the Rating Schedule 
that pertains to skin disorders was recently changed, 
effective August 30, 2002, and as such the revised 
regulations apply in this case.  See 67 Fed. Reg. 49,590-99 
(2002).  When a law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran generally applies.  See Dudnick v. Brown, 10 
Vet. App. 79, 80 (1997).

The veteran's scar of the left thumb is rated under 
Diagnostic Code 7805.  This code indicates the scar is rated 
on limitation of function of the affected part.  The revision 
to 38 C.F.R. § 4.118 does not change Diagnostic Code 7805.  
With respect to this code, the revised regulation merely 
makes clear what has heretofore been VA's practice, that it 
should be used to rate scars based on limitation of function 
where such is appropriate.  However, the veteran's scar 
does not limit the functioning of his left thumb; in fact, 
the current examiner has found no residual disability.  
Therefore, a compensable rating is not for application 
because, by all accounts, the scar is essentially 
asymptomatic and causes no associated functional impairment-
either in the left thumb or elsewhere.

Another analogous diagnostic code that possibly could be used 
to provide the veteran with a higher rating is Diagnostic 
Code 7804.  The criteria for evaluation of scars under this 
code have been changed from "tender and painful" to "painful" 
as the sole criterion.  However, as no such tenderness or 
pain has been shown, a higher rating under this Diagnostic 
Code is not for application either.

The veteran's scar is not analogous to the "new" Diagnostic 
Codes (7801 and 7802) that pertain to large, deep scars or 
large scars that cause limitation of motion.  

The veteran's February 2002 VA examination was extremely 
brief and additional examination may have supported his claim 
for an increased rating.  But as noted above, he left the 
examination before the examiner could conduct a complete 
evaluation and, therefore, VA's duty to assist him has been 
satisfied.  So the Board has decided his claim based on the 
evidence of record.  See Wood, supra.  See, too, 38 C.F.R. 
§ 6.655 indicating that when a veteran fails to report for an 
examination in connection with his claim for increase, his 
claim shall be denied.  The veteran's refusal to have his 
left thumb completely examined was tantamount to him failing 
to even report for that evaluation at all.

Since the preponderance of the evidence is against the 
veteran's claim, the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 3.102; Cartwright v. Derwinski, 
2 Vet. App. 24, 26 (1991); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).




ORDER

The petition to reopen the claim for service connection for 
degenerative arthritis of the cervical spine is denied.

The claim for service connection for charley horses/muscle 
spasms is denied.  

The claim for a rating higher than 0 percent for the scar on 
the left thumb is denied.



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



